.




             OFFICE      OF THE A’ITORNEY      GENERAL        OF TEXAS

                                     AUSTIN
                                                                             .




Ronorable Bert Hon. Bert Ford,      page 2


                ‘The Texas Liquor Control &ard baa requested
          me to aeoure your valued opinion aa to whother or
          not It would be authorized  to m&e this replacement         .I)
                The raotr, as rotated In your letter     mm    m.  X. R.
Tart,     hereinabove   referred to, a8 follows:                   ,
                  “Mr. l!i. L, Bodello, our General Agent at AUI-
          tin, reosntly adtlrrsd fou that #a had loat while In
          tranrlt   In air exprem serrloo,       a paokagr oi liquor
          rrtampr valued at 91008 and, a8 wo had scoured eon-
          alusIro stidenoo      that tho atampa war4 aotually    dor-
          troyed,   Mr. Bode110 requested InfoIIPatIon as to just
          what prooeduro should be followed In presenting         our
          applloation      to aeoure a duplicate   lot OS atampa.
                “The lot of, atmps referred to were oontaided
        . inn   paokage valued at $1008 and forwarded by Eo-
          Kessoh & Robblna a Houston, .ador date of Feb. 10,
          1941, addreaeed to 8. E. Pague DIstlllery,    KayavIllo,
        ’ KY.   Thin shipment  moved In air sxprees  aerolco   trolp
          Eouston, Feb. lot&, oovrred by, our air tixpreaa waybill
          8-16-27 of same data, routed via Olnolnnati.       The shlp-
          mant was raoeipted   for at Houston by our driver,    II;. f.
          Landgrobe, at 4:OO P. I(.,, Feb. 10th.’ and war ala-
          patohod from Hourton via Eastom Air Llno trip #22 de&
          parting rrom the Houaton~AIrport at 8158 P.IE. -that
          data.
               Vhie Eastern Air Line trip arrirod       In Atlanta,
          ‘h., at 1145 A. X., Feb. 11, 1941, and you will find
          attaohed an aiiidavlt     ereauted by one Arsllour Prioo,
          a negro porter who was then employed by the ‘Eastern
          Air LInea In Atlanta,     and the artldnvlt   outlines    all
          of the Information    in oonneotion with the theft of
          thfr partloular    enrslopo ot rtampr and the dertruo-
          tlon or the stamp by fire.        The evidence 444x14 eon-
          clusive~that    the atamps w4r4 actually    destroyed.
                 “Railway Express will of course bo oalbd      upon to
          entertain     olaim of aznount $1006 prorIdi$g wo aannot
          44aur4    a duplioato  lot of atampa and dellvsr    ramo to
          wc~sson & Robblns, Fiouston, to satirfy       their olaim.
               Will you please give       ooneideratlon to dells-
          @ring to Mr. IS. L. Bodello,     our Goneral Agent, Awtln,
       .    ’
L




    iion.       Bert Ford,        pass 3


                 8 dupllmto  lot 0r liquor 6tMIpS v8lu4a at S1008,
                 with the unaerstandlng that ths Eallway Xxpross will
                 hold itself rosponsiblo for any loss the Liquor
                 %ard        i&,&t    inOUr   iA ~JinoOtiOn   With   fUlTii8hiDg   the
                 dupllcato stamps - In other words, protoot the
                 Ecard ar:alnstt&e posslbls rooovory OS the orlglnal
                 lot    or    8tamp8.*

                 The afrblnvft of krolious Price stat08 that ho did
    steel,  ooioeal and doetroy tho paokago contaInIGg the llquor
    stamps ‘la question while hsndllng the air express In hi8 oapn-
    city as a porter at tho Kuniolpal Airport in Atlanta,  Georgia,
    on the norslng of February 11, 1041.
                L’nlsss authority   1s glvoan to the Texas Liquor Control
    toerd In ths Toxar Liquor Control .hot, tha board uould not bs
    authorized to replace    liquor stanqs thst were stolen from a
    aosmn carrier and. subsequently     dsstroyod by thr thief.
                                                                                              .
                            Artlolo     66d-45   (d), Vernon’s   knnotatod. Ponal Codo,
    provisos           as    r0110=8:

                        96).      Ror~ds for strmps JGy bo mdo’by
                 the Texas Liquor Control Board iToP) thomdronuo Of
                 stamp 84104 borers the 88&a has b44n allooatod.
                 A refundsay be mado by, th4 Board in 4ll~ oases
                 tiero stamped liquor is roturnod to the distlllorg
                 or ranufaoturor       upon a oortlrloation     by an lnapoo-
                 tor or tho Board who lnspsotoa          the shlpnont.    The
                 Boas& may also mko a refund to any parson who was
                 authorized      to purchase stamps and M~ho18 In pos-
                 session or unused stanps upon dlsoontInuatlon            0r
                 business.       In olther lnstanoo,     It mat bo shown that the-
                 olalmaut for refund puroharod the stainps, for whloh 8
                 refund la askrd, from the Stato Troasuror.            ?Zo other
                 mbna8       shall be allowea.w      (‘Jndorscorlng 0uEE
                   Ths haroInaboYo quoted statute       is the only author-
     ity under which the board 18 authorized          to xnaks refunds for
    liquor 4tamp8.      The statute   olenrly   llmlts    the board’s auth-
    ority to make refunds for liquor stac;ps to “oases where stanDed
    liquor Is returned to thr distillery          or mtmtiaoturor upon a
    oortlflcatlon     by an lnspaotor of the board who ln8peot4d tho
    shlpmmt ,” ma *tc any person who was suthorlzod               to purohbso
    etamps ena who 1s in pos6oesfon or uausod atams upon aisoon-
    tlnuation     or business.”   (Underscoring    ours)     ‘iho Statute




                                                                                          c


                                                                                          .
                                                             ..-

                                                              .* .   .
                                                                         51


Hon. Bert Ford, piye-4


exprsa8ly   dl8allow8 any other refunda.

      xt is, of oourso, obrlous that the bccrd wouU'bo un-
authorized to mbk4 8 rofwd t0 the Railway ExpTOsS AgeaCy
for the lost stamp8 under th4 raotr hers inv0lroa.    ,
      It might be oontoid46 that a refund for stamps, as that
tow is used in the quotod statuts only means to rotund the
money and does not include the repiaclng of thr-lost stamps
by~Issulng duplloste stamps. Whothor said tori lnoludes both
tho rofundlng of tho money or the lost stamps and the iesulng
of duplloato rtamps in lieu of th4 lost 8tamp8, 18 a question
not nooo8sary for ua to drcldo in this case, and WI, thenforo,
oxpross no opinion thoroon.
      If both mothods of allowanoo aro~ombraood wlthln thi'
tona ~rorunds for stampsw as used in th4 statutr, tbo board would
be ox~z'oss~ydonlrd the authority to replace the lost stamps
by issuing duplloato stamp6 to the Railway &xpross Agency, for
the roa&cn t&t ths olroumstances of this oaso nro not such as
the statuto provides shall bo the oxoluslv4 cIrcumstanoos under
which refunds for stamps may b0 mad8 by the board.
      If tho statute  la rostrlctod to the refunding of money
for the stamps, the board would still be without authority to
mako tho replao%Eunt cf tho lost stamps as we hnvo baon unabla
to rind any other statute  in the ect giving tho board authority
to roplaoo loat stamps by IssuIng duplIoato stamps.
      lou are respectfully odvlsod, therofor4, that it I8'ths
opinion of this Department, under the faots etatod,~thntth4
Texas Liquor Control hot does not &ve the Tokas~Liquor Control           -
Board tho authority tc replace the lost etamps In quostlon.~
      'ice
         are returning herewith the several Instruments roforrsd
to hor41nabcvor




                                           F